There are principles of coexistence among human beings that are recognized as universal. Such principles are valid in both times of peace and times of conflict among States. I would like to cite some examples: respect every nation as you would have yours be respected; never tolerate abuse against anyone, while always helping those in need to the extent you can; violence breeds only violence, and its effects pass from one generation to the next; peace among countries is born from tolerance and the cultivation of common interests.
It is therefore worth asking the following question: if no conflict among States has ever been eternal, why not build peace as soon as possible? Those and other visions of coexistence among peoples, which apply to life among States and societies, are enshrined, in different words, in the principles of the Charter of the United Nations. They are the pillars that support the spacious General Assembly Hall that houses and shelters us today.
The United Nations and its multilateralism exist because those principles are effective and constitute the guidelines for a peaceful and harmonious coexistence, as well as promoting the individual interests of States and guiding their interactions with one another. The Organization is a living example that multilateralism is still a completely essential tool. It shows how cooperation can be consolidated across borders and regions, that the peaceful settlement of disputes is always on the table — an alternative to the horrors of the violence of war — and that human beings must jointly respond to the problems of our time, that is, sustainable development, climate change, the protection and conservation of nature, the building of non-discriminatory and fully inclusive societies, dialogue among cultures and differing opinions.
Under those principles, which are inscribed in the Charter, signed in San Francisco, the General Assembly can work for a better world and seek to develop them and their different facets, country by country, region by region, conflict by conflict. When international cooperation lapses, wars endure and injustices seem eternal, that is usually because States have lost their way or do not have the political will to correctly apply the United Nations principles.
More than ever, multilateralism and the United Nations system are today under considerable attack and subject to harmful criticism. We are witnessing sustained attempts to weaken international cooperation and devalue the work of the United Nations. I therefore call on all States to meet and address those urgent challenges, which are worth repeating and expanding on — climate change, sustainable development, protracted humanitarian crises, large-scale human rights abuses, widespread poverty, growing inequalities and threats to international peace and security, to name a few.
Dialogue is the foundation of the multilateral action that nourishes the United Nations and that we ourselves should continue to advocate. What drives relationships among States is one joint frame of mind when analysing problems, respect for all points of view and, above all, the subsequent formation of consensus agreements. Without dialogue and a shared spirit of democracy, we cannot understand each other; neither can we understand each other with imposed unilateralism.
The same can of course be said of national societies. In Ecuador we are promoting an initiative for reaching agreement, so that all members of society are able to identify areas that unite them and overcome issues on which they have differing opinions. Enough of focusing on what separates us and what sets us apart. Let us look instead at what unites us, what identifies us and what allows us to nurture a greater common well-being.
Seeking national agreement among all the actors of our society is of course not straightforward. Indeed, agreement arises when difficulties are overcome together, when we find common ground and leave the door open to compromise and innovation when seeking solutions. If there is no agreement, that raises the question of where and what is the alternative. National agreement is the best antidote to outrage and unilateral intolerance and to disrespect for human rights; it facilitates the creation of societies that are democratic in practice and not just by design or proclamation.
National agreement has another name at the international level, but the same spirit. We call it multilateralism. The multilateral approach promoted by the United Nations is the best tool for societies to jointly build the better world for which we all yearn and of which we all dream, in order to face the problems that, due to their cross-cutting nature, affect us equally, such as the eradication of poverty, the quality of education, the protection of the planet and the inclusion of those who are defenceless.
We all live in the same neighbourhood — planet Earth — which is limited in size and resources and is contending with a constantly growing population, as well as challenges to the environment, wealth inequality and the urgent desire to achieve adequate levels of well-being and respect for human rights. It is a world where the temptation remains to impose individual visions and interests through the use of force.
The concerted action of States continues to be the only tool for ending those violations. We must all feel part of the global solutions needed for global problems. Climate change, the proliferation of weapons of mass destruction, the pollution of oceans, the erosion of human rights, restrictions on world trade and the marginal importance of fair trade are issues that we all face and cannot be adequately resolved without the contribution and political will of all countries.
Disarmament, in particular nuclear disarmament and the future prohibition of weapons of mass destruction, is a goal for coexistence, especially in regions of ongoing or latent conflict. When we focus on current conflicts and conflict zones, there is one unchanging common denominator: the risk of the use of weapons of mass destruction. Ecuador therefore deposited its ratification of the Treaty on the Prohibition of Nuclear Weapons, not, of course, because our country can, or even wants to, possess such arms, but because it is clear that the uncontrolled possession of that type of weaponry can result in deliberate or accidental use. If that were to occur, the brutal effects would not be restricted to those waging an atomic war but would affect the entire world. We would all be the victims of radioactive contamination for centuries. We and our descendants would be exposed to harmful agents that cause catastrophic disease and genetic deformities.
Global problems affect and hurt us all. Even if some do not impact us immediately, the fact of belonging to the human race means that we are implicated. Let us share empathy with victims and think about the suffering of those societies facing such issues directly. Terence said it well, and his wisdom persists, “Nothing that is human is alien to me”. Dialogue, multilateral action and national agreement in Ecuador have not just appeared out of thin air. A nation’s backdrop defines its actions and those of its social actors, which, to use a sporting term, delimits the playing field. I am talking about people’s fundamental rights, which appear in the Constitution of Ecuador, the universal Charter of the United Nations and the international treaties that protect political, economic, social and cultural guarantees, including rights in relation to the natural world. Indeed, one year ago, Ecuador became only the fifth country in the world to ratify the 18 United Nations conventions on the protection of human rights. If there is one thing that I hope my Government will be remembered for, it is its deep conviction and work for the protection, promotion, respect and effective enjoyment of human rights and fundamental freedoms.
Reinstating democratic institutions in Ecuador, respecting the opinions of the people and the media, safeguarding the actions of opposing politicians and civil organizations and eliminating bureaucratic entities that were once designed to expand State power at the expense of civil society are all issues that are being addressed by my Government and are in line with the 2030 Agenda for Sustainable Development, in particular Goals 4, 5 and 16 — relating to inclusive, equitable and quality education; gender equality and the empowerment of all women and girls; and the promotion of fair, peaceful and inclusive societies.
That is of course no simple task. It takes a lot of work to overcome a culture of fear, break with institutional and legal ties and stand for freedom of opinion and expression. However, with determination and perseverance, we managed to dismantle a State of propaganda, overrule a gag law on journalists, eliminate an institution trying to silence the press and remove an intelligence service that, instead of protecting our collective interests, was devoted to recording the private conversations of Ecuadorians, snooping in the lives of opposition politicians and hacking electronic communications and other people’s databases. We succeeded in that task, and I feel great pride at having let the fresh air of democracy into a closed establishment of intolerance, abuse and the vain quest for power for power’s sake.
Here are the reliable facts. Last year the Special Rapporteurs on the promotion and protection of the right to freedom of opinion and expression of the United Nations and the Organization of American States visited Ecuador, together with the Special Rapporteur on the rights of indigenous peoples and the Special Rapporteur on the right to physical and mental health. Ecuador has returned to participating in inter-American human rights forums, and we signed the Optional Protocol to the Convention on the Rights of the Child on a communications procedure. That does not constitute just another signature; it is in line with our resolute action taken to become the first country in our region to sign the Convention that protects one of the most vulnerable and defenceless groups of our society, our children.
Another vulnerable group is migrants. We have already welcomed almost 500,000 Venezuelan brothers and sisters, the victims of the worst exodus on our continent. It is the task of the United Nations to seek a definitive solution to the crisis in Venezuela. Our Venezuelan brothers and sisters tell us on a daily basis that there is no food, health care or medicine and that education is suffering. They are leaving their land out of despair at seeing one another die before the half-hearted and distant gaze of the world. None of them are abandoning their beloved land, relatives and friends willingly; they are doing it because they are being forced out by a diaspora initiated by a high-handed Government lacking any humanity.
Despite its lack of resources, Ecuador accommodated all who arrived on our territory until last month. Today, in this venue of world democracy, I call on Members to sit down and talk with the victims of the conflict to help them escape a catastrophe caused by an irresponsible and de facto Government. For its part, Ecuador will host the session of the Inter-American Commission on Human Rights in November, something that would have been unthinkable only two years ago. In the same month, we will also host the Global Forum on Migration and Development, of which my country currently holds the chairmanship.
As I mentioned, Ecuador continues to multiply its progressive efforts in the fields of human, economic, social and cultural rights. While doing as much as possible within the usual budgetary limitations, through our Toda Una Vida development plan and Las Manuelas mission, we are effectively implementing comprehensive programmes that protect all human beings, from the very moment of conception until God decides to close our eyes and the Creator calls us to his side. While civil and political rights are being implemented without delay, economic, social and cultural rights, as recognized by international treaties, are being implemented gradually. Nevertheless, they have a special significance for developing nations; their relevance and the work of promoting them is crucial for most of the world. Such rights must also rise above political and ideological positions, given that they appeal to universal values.
Protecting the planet, our greater home, is imperative. In Ecuador we have already implemented an energy efficiency law. A circular economy pact was signed with the manufacturing sector to create a modern plastics economy. We have also eliminated taxes on the import of electric vehicles, and we have established preferential credits for sustainable mobility, while using renewable energy for public transport.
At the beginning of this month, at the presidential summit for the countries of the Amazon, I said that we should take a leap forward in the areas of evolution, development and progress. That is a concept that has become selfish, consumerist and predatory. We still cherish the hope that in the face of those negative trends affecting human coexistence, there are also signs of solidarity, brotherhood and mutual respect. Let us try to strengthen those virtues among nations.
The international community must systematically intensify its actions aimed at cultivating solidarity; preserving fraternal ties and good neighbourliness; and respecting not only the environment, but also diverse cultures, countries on the other side of oceans and victims of conflict. Such conflicts are caused by both man and natural disasters, which are increasingly destructive, due to the harmful effects of global warming. The only way that cooperation and solidarity among nations can shape international life is, to put it simply, for us to put those concepts into practice, while of course continuing to pursue concrete efforts that emphasize, as I previously said, what unites us and what we have in common, not what separates us.
Economic, social and cultural human rights should become pillars of the management systems of authorities. We dream and hope that one day we will measure development based on the number of disabled people who have been fully included, the absence of gender-based violence and what values and principles are taught in the classroom, the press, on the streets and at the polls. It is up to us and our conviction to be able to stop seeing the ethical values of civilization as utopian and unattainable goals that are simply paradigms, but instead as aspirations of where to arrive, where to start and, fundamentally, of how to behave.
